February 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      GUNDA CORPORATION LLC AND RAMESH GUNDA, Appellant

NO. 14-12-00263-CV                          V.

                        DAVID H. YAZHARI, Appellee
                     ________________________________

      This cause, an appeal from the trial court’s order in favor of appellee, David
H. Yazhari, signed March 9, 2012, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, David H. Yazhari. We further order this decision certified below for
observance.